Citation Nr: 1527630	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Service connection for lumbar spine degenerative disc disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Board videoconference hearing.  The hearing transcript has been associated with the record. 

The Board finds that while the RO addressed the current appeal for service connection for degenerative disc disease as a new and material evidence claim, evidence submitted subsequent to a January 2009 rating decision, which denied service connection for "low back pain with increased lumbar lordosis," identifies a new and distinct diagnosis of degenerative joint disease.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Board finds that while the Veteran requested to reopen service connection for "back pain" in March 2009, the new diagnosis of degenerative disc disease is distinct from the previously diagnosed lumbar lordosis, and more importantly, triggers consideration of the Veteran's claim for based on a diagnosis of arthritis under the provisions of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In considering whether the Veteran's claim, based on newly diagnosed arthritis, is distinct from previously considered claims for service connection, the Board has considered whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The RO denied service connection for a back injury in an unappealed February 1984 rating decision and found in an April 1992 rating decision that new and material evidence had not been submitted to reopen service connection for a back disability.  In January 2009, the RO found that new evidence submitted failed to establish any relationship between a current back condition and any disease or injury in service.  In this case, the Veteran has not submitted evidence of a "nexus" relationship between currently diagnosed back disability and service to reopen the previously denied claim for service connection.  Instead, the Board finds that newly diagnosed degenerative disc disease, combined with consideration of chronicity of symptomatology since service under 38 C.F.R. § 3.303(b) forms the basis of the Board's grant of service connection.  See id.  For these reasons, the Board finds that the appeal has been appropriately recharacterized as a new claim for service connection for lumbar spine degenerative disc disease.  In doing so, the Board finds that it has not impermissibly broadened or limited the scope of the Veteran's claim, as the Board's grant of service connection considers all claimed low back pain symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Because the record indicates that the Veteran has a current diagnosis of depression, the Board recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran appears to raise issues of entitlement to a total disability rating based on unemployability due to service-connected disabilities and entitlement to nonservice-connected pension in a July 2010 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD is addressed in the REMAND portion of the decision below and is  REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2009 rating decision, the RO denied service connection for bilateral hearing loss.  

2.  The evidence received since January 2009 rating decision is new and material to reopen service connection for bilateral hearing loss.

3.  The Veteran has currently diagnosed sensorineural hearing loss.

4.  The Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.

5.  The Veteran had currently diagnosed lumbar spine degenerative disc disease with disc protrusions.

6.  The Veteran experienced chronic symptoms of back pain in service, and continuous symptoms of back pain after service separation.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision which denied service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received subsequent to the January 2009 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative disc disease with disc protrusions have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2009, May 2009, September 2009, and December 2009 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  Because this decision constitutes a full grant of the benefits sought on appeal with regard to the service connection for bilateral hearing loss and a claimed back disability, the Board finds that no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Service connection for bilateral hearing loss was previously denied in an unappealed July 1993 Board decision and an unappealed January 2009 rating decision.  The last final decision, denying service connection for bilateral hearing loss was in January 2009.  The RO denied service connection for bilateral hearing loss in January 2009 because the evidence submitted was not new and material, finding that new evidence submitted failed to establish a relationship between claimed hearing loss and service and that hearing thresholds did not meet the criteria for a disability under VA regulations.  The Board finds that the Veteran did not submit a notice of disagreement to the January 2009 rating decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

The Board finds that the Veteran's August 2009 request "to add [a claim for] hearing loss secondary to tinnitus," cannot be reasonably construed as a notice of disagreement (NOD) with the January 2009 denial of service connection.  A "notice of disagreement" is defined as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  While the claim was received within one year of the January 2009 rating decision, it cannot reasonably be construed as a notice of disagreement because it did not identify an adjudicative determination by the AOJ and a desire to contest the result.  While it is generally acceptable for a claimant to enter a vague or general notice of disagreement, such as when a claimant expresses total disagreement with a decision, or disagreement with the whole decision, and then later refine the scope of disagreement, there must at least be a reasonable identification of the decision or determination at issue, an expression of dissatisfaction or disagreement, and an expression of the intent to appeal.  See Ledford v. West, 136 F.3d 776 (Fed.Cir.1998) (while the legal reasons supporting a challenge need not appear in the NOD, an NOD must indicate disagreement with a specific determination), Collaro v. West, 136 F.3d 1304 (Fed.Cir.1998) (claimant may file a vague NOD and at a later time refine the issue), Buckley v. West, 12 Vet. App. 76, 82-83 (1998)(NOD expressing "total disagreement" raised several issues on appeal).  For these reasons, the Board finds that the January 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

New evidence received subsequent to the January 2009 rating decision includes VA treatment and private treatment records, VA examinations, and Board hearing testimony.  The Board finds that the new evidence received since the January 2009 rating decision is material.  VA treatment records dated in June 2011 and May 2012 identify a current bilateral hearing loss disability for VA purposes.  Moreover, the Veteran raised a new theory of entitlement for service connection for hearing loss as secondary to service-connected tinnitus.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.  See 38 C.F.R. 
§ 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the claim of entitlement to VA benefits.  As the Board is granting service connection for bilateral hearing loss, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Bilateral Hearing Loss

The Veteran contends that bilateral hearing loss is related to exposure to rifle fire without hearing protection during basic training in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss was incurred in service.  

The Board notes that the Veteran is currently service-connected for tinnitus.  While the Veteran indicated in an August 2009 statement that he was claiming hearing loss secondary to tinnitus, because the Board is granting service connection on a direct basis, the Board need not address the issue of secondary service connection.  

Several audiograms are associated with the record.  A June 2008 VA audiological consult shows that responses to pure tone testing were inconsistent and were not reported.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

On an October 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
25
20
35
35
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  



(CONTINUED ON NEXT PAGE)



On a September 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
25
25
LEFT
25
25
25
25
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  

Graphical data from July 2008 and October 2009 private audiograms has also been associated with the clams file.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished).  The Board finds that private, graphical audiometric data is not clear at all hearing thresholds, and has therefore, not reported the findings.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  The present appeal stems from an August 2009 claim for benefits.  

A September 2009 VA examination did not report audiological findings because pure tone thresholds were deemed unreliable for both ears and were noted to be significantly higher than obtained speech recognition thresholds.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  


(CONTINUED ON NEXT PAGE)

On a June 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
25
LEFT
20
20
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

On a July 2011 VA audiological consult, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
25
LEFT
25
25
30
25
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  

On a May 2012 VA audiological consult, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
50
50
LEFT
35
35
45
60
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  

The Board finds that more recent July 2011 and May 2012 audiograms, conducted for treatment purposes, show higher speech recognition scores and higher auditory thresholds that meet the criteria for a current hearing loss disability.  Speech recognition scores using the Maryland CNC Test were at less than 94 percent in both July 2011 and May 2012 VA audiological consults, and auditory threshold were at 40 decibels or greater and the thresholds for at least three of frequencies were at 26 or greater during the May 2012 VA consult.  

The Board finds that reported audiological data, dated from 2008 to 2012, does not reflect such inconsistencies to call into question the credibility of any findings on audiological examinations offered for both treatment and compensation purposes.  Instead, evidence of record, shows that in conjunction with his current claim, the Veteran met or was close to meeting the criteria for establishing a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Thus, absent any finding indicating that the test results were invalid, the Board finds that audiological data from the more recent July 2011 and May 2012 VA audiological consults provide competent, credible, and probative evidence for determining whether the Veteran has a current hearing loss disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced at least some degree of acoustic trauma in service.  The Veteran reported during September 2009 and June 2010 VA examinations that he was exposed to noise in service from rifle or infantry fire on the rifle range.  In a May 2008 lay statement and during June 2015 Board hearing testimony, he identified hearing loss due to firing weapons on the rifle range without the use of earplugs in service.  During VA examinations, the Veteran did not identify significant occupational or recreational noise exposure.  The record shows that the Veteran was employed, post-service, as a teacher.  The Veteran also identified occasional recreational noise from lawnmowers, weed eaters, carpet cleaners, mail room equipment, and media equipment.  

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  

On the authorized enlistment audiological evaluation in June 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NR
15
LEFT
30
30
25
NR
20

On the authorized separation audiological evaluation in February 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
NR
10
LEFT
10
20
10
NR
15

The Board finds, that despite elevated hearing thresholds in the left ear shown at service entrance, a hearing loss disability for VA purposes was not "noted" at service entrance.  Additionally, the Board finds that the identification of "hearing loss," checked on a report of medical history does not constitute a notation of such condition.  See 38 C.F.R. § 3.304(b)(1).  The Veteran testified in June 2015 that he underwent repeat hearing examinations at service entrance, but was nonetheless accepted into service.  Accordingly, absent clear and unmistakable evidence showing that hearing loss preexisted service and was aggravated therein, the Board finds that the Veteran was presumed to be sound at service entrance with regard to his hearing.

The Veteran provided Board hearing testimony in February 1993, indicating that he sought treatment at the Birmingham VA hospital in or around 1973 for his back condition, but indicated that he was told, at that time, that he would have to wear a hearing aid.  The record includes a May 1975 VA ENT examination from the Birmingham VA hospital, which identified complaints of bilateral tinnitus and hearing loss.  The Board finds that the Veteran's testimony identifying symptoms of hearing loss since service is credible, and is consistent with the May 1975 VA ENT examination showing complaints of hearing loss present just two years after service separation.  The Board finds that Veteran continued to report hearing loss in a 1983 claim for benefits.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While an October 2008 VA examiner opined that hearing loss was less likely than not due to noise exposure in service, the examiner reasoned that hearing was within normal limits at the time of separation from service, and the lack of frequency specific testing a year after service.  Although the Veteran was not specifically diagnosed with hearing loss of either ear at separation, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology of bilateral hearing loss since service, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct service connection is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Low Back Disability

The Veteran contends that a current low back disability is related to injuries sustained during basic training.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that currently diagnosed lumbar spine degenerative disc disease with disc protrusions was incurred in service.  

VA and private treatment records reflect a current diagnosis of diagnosed lumbar spine degenerative disc disease with disc protrusions which was not previously shown by the evidence of record.  See April 2009 VA x-rays; June 2009 MRI from Alabama Orthopedic Specialists; and January 2010 VA examination report. 

The Board finds that a low back disability was not "noted" at service entrance.  While a report of medical history completed at service entrance in June 1971 identifies "back trouble," the Board finds that this does not constitute a notation of a back disability under 38 C.F.R. § 3.304(b)(1).  Accordingly, the Board finds that the Veteran was presumed to be sound at service entrance.  Service treatment records show that the Veteran was in service for back pain on two consecutive occasions in service.  The first undated clinical note identifies back problems related to a previous injury with tenderness and pain over the para lumbar area.  A second clinical note, dated in October 1971, reflects pain on the lower left side of the back.  X-rays of the lumbar spine taken in service showed no abnormality.   Back complaints were not identified on a February 1972 separation examination.   

The Veteran contends in May 2015 Board hearing testimony, that he injured his back during basic training when he was jumping in and out of fox holes while dressed in full gear.  The Veteran described having back pain at night after training, for which he eventually sought treatment in service.  He testified that he did not recall receiving a separation examination.  The Veteran reported that he saw a VA doctor post-service, in the 1970s.  

The record shows that the Veteran submitted a 1983 claim for back pain.  A November 1983 VA treatment report shows that the Veteran reported having a 10 year history of back pain.  A November 1983 VA examination shows that the Veteran reported injuring his back in service jumping in and out of fox holes.  He identified on and off back pain since that time which he did not report.  Since his separation from service, the Veteran reported that pain had become worse.  The Veteran was diagnosed with increased lumbar lordosis.  

The Veteran indicated in February 1993 Board hearing testimony, that in 1973 or 1975, he sought treatment at the VA hospital in Birmingham for hearing loss and his back disability.  He indicated that he did not file a claim for his back at that time.  The record contains 1975 treatment records from the VA medical center in Birmingham, Alabama addressing hearing loss.  While a back disability was not identified, the Board finds that these records tend to support the Veteran's contentions of seeking medical treatment at VA shortly after service separation.  The Board finds that the Veteran is competent to identify symptoms of chronic, intermittent back pain in service and post-service, and there is no indication that his statements are not credible.  The evidence of record shows that the Veteran has identified a long history of back pain dating back to service, and in hearing testimony, he has consistently reported that he sought treatment for his back disability at VA shortly after service separation.  Lumbar lordosis was diagnosed by VA in 1983, and the records show that the Veteran continues to be treated for back pain symptoms, and has currently diagnosed arthritis in the lumbar spine.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

The Board notes that while a January 2010 VA examiner opined that it was less likely as not that the Veteran's present back condition was caused by or aggravated by service, he reasoned that this was based on the lack of adequate documentation to make such a nexus.  The Board finds, however, that the VA examiner did not adequately consider or address the Veteran's own lay statements with regard of continuity of symptomatology since service separation, and did not address the November 1983 VA diagnosis of lumbar lordosis with a history of on and off back pain.  Accordingly, the Board finds that the VA opinion was not based on a full and accurate factual background with regard to the Veteran's long history of back symptomatology.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed back disability is related to service by a finding of chronicity and continuity of symptomatology, the criteria for grant of presumptive service connection are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct service connection is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spine degenerative disc disease with disc protrusions is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for lumbar spine degenerative disc disease with disc protrusions is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran has not been afforded a VA examination to address his claimed acquired psychiatric disorder.  The Veteran contends that he has PTSD secondary to stress in service.  In lay statements and testimony, the Veteran has identified stress, worries, and difficulty with adjustment into the military because he was drafted and, at that time, was the sole provider for his grandmother and had just been offered a teaching position at a local high school.  He additionally identified stress associated with the possibility of being sent to Vietnam, concern for his brother who was sent to Vietnam, and stress related to being stationed abroad in Germany.  The Board notes that psychiatric treatment records do not identify a current diagnosis of PTSD, the Veteran has reported that he was not involved in combat, and has not otherwise identified any stressors related to an in-service personal assault.  

The record shows that the Veteran is currently diagnosed with depression.  Service treatment records tend to support the Veteran's lay contentions with regard to having symptoms of anxiety in service.  The Veteran was noted to have "worries" at the time of his enlistment examination and personnel records include a June 1971 statement in which the Veteran reported being very nervous, and in which he expressed great concern for his grandmother who was dependent on him.  In light of the "low threshold" as announced in McLendon, the Board finds that a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a VA psychiatric examination to address the etiology of the Veteran's diagnosed acquired psychiatric disorder.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should identify all current acquired psychiatric diagnoses, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset in service ore is otherwise is related to service.  If a diagnosis of PTSD is rendered, the examiner should identify the specific stressor or stressors supporting such a diagnosis.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing the report, the VA examiner should consider the Veteran's reports of worries and nervousness shown in service treatment and service personnel records.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


